Citation Nr: 0905157	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
Raynaud's Syndrome, currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to April 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's service-connected Raynaud's Syndrome is 
manifested by characteristic attacks occurring at least 
daily, but is not manifested by at least two digital ulcers 
or autoamputations.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no more, 
for the Veteran's service-connected Raynaud's Syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7117 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
3.159, 3.326(a) (2008).

Proper notice from VA must inform veterans of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the Veteran's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letter to the Veteran, dated in May 2006, satisfied the 
duty to notify provisions relating to the Veteran's claim for 
an increased rating for his service-connected Raynaud's 
Syndrome.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Moreover, there is 
no prejudice to the Veteran because the preponderance of the 
evidence is against an increased disability rating in excess 
of what is being granted in this matter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Additionally, prior to the initial adjudication of the issue 
on appeal, the Veteran was notified via the RO's May 2006 
letter that he must submit, or request that VA obtain, 
evidence of the worsening of his disability.  The RO's May 
2006 letter also notified the Veteran that the assignment of 
a disability rating included consideration of the impact of 
the condition and symptoms on his employment, and provided 
notice to the Veteran of the different types of evidence 
available to substantiate his claim for a higher rating.  
Moreover, the March 2007 Statement of the Case informed him 
of the specific requirements to obtain a higher rating under 
the applicable diagnostic code.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letter was found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the Veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the statement of the 
case.  Moreover, the Veteran's statements demonstrate his 
having actual knowledge and understanding that his condition 
needs to be worse in order for his claim herein to succeed.  
Specifically, in the Veteran's Substantive Appeal, dated in 
April 2007, he asserted that he should be granted a higher 
evaluation because his condition had worsened.  Based on the 
above, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Historically, the Veteran served on active duty from December 
1983 to April 1993.  By an April 1993 rating decision, 
service connection for Raynaud's Syndrome was granted, and 
was assigned a disability rating of 20 percent thereto, 
effective from April 1993.  Herein, the Veteran is seeking an 
increased evaluation for his service-connected Raynaud's 
Syndrome, currently rated as 20 percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41 (2008).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of any disability present.  38 C.F.R. § 
4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007).

Pursuant to Diagnostic Code 7117, Raynaud's Syndrome is 
evaluated as 10 percent disabling with characteristic attacks 
occurring one to three times per week.  A 20 percent 
evaluation is warranted where there are characteristic 
attacks occurring four to six times per week.  A 40 percent 
evaluation is warranted where there are characteristic 
attacks occurring at least daily.  A 60 percent evaluation is 
warranted with two or more digital ulcers and a history of 
characteristic attacks.  An evaluation of 100 percent 
disabling is warranted with two or more digital ulcers plus 
autoamputation of one or more digits and a history of 
characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 
7117. 

For purposes of Diagnostic Code 7117, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose or ears are involved.  38 C.F.R. 
§ 4.104, Diagnostic Code 7117, Note.

In June 2006, the Veteran underwent a VA examination wherein 
he reported that his fingers and feet were very sensitive to 
cold weather and turned black.  Expounding upon this point, 
the Veteran stated that when he is exposed to cold, his 
fingers and feet become flushed and then turn black.  These 
symptoms were limited to his hands and feet.  The Veteran 
further reported that he experienced sharp pains in the soles 
of his feet at all times.  The Veteran denied any numbness, 
tingling, history of ulcerations, amputations, or skin 
infections on his hands or feet.  He also reported that his 
symptoms were much worse during the winter months and, during 
these months, he experienced attacks on a daily basis.  These 
attacks usually lasted for hours and resolved when he slowly 
warmed his hands and feet.  Sudden exposure to a heat source 
produced increased pain.

Upon physical examination, the examiner noted that the 
Veteran had good peripheral pulses, which included radial, 
dorsalis pedis, and posterior tibial pulses.  The temperature 
of the Veteran's feet was warm, and there were no color 
changes.  On raising his feet, there were no trophic changes, 
ulcers, or edema of the lower extremities.  Ultimately, the 
examiner opined that the Veteran's symptoms were 
"exacerbated during the winter months, usually on a daily 
basis.  He has symptoms of pain and change in color of his 
toes and fingers when exposed to severe cold."

In his September 2006 notice of disagreement, the Veteran 
stated:

The denial of my rating increase for 
Reynaud's [Syndrome] should also be 
reconsidered.  The disease affects me 
all the time[, not] only in the winter.  
The discomfort in the winter is twofold 
in that I must endure aching which goes 
on all day.  With that said[,] the pain 
is always a problem because being in a 
cold building is the equivalent of 
winter temperatures to me.  The 
constant pain in my hands and feet must 
be endured daily because my job is 
inside and the building is very cold 
throughout the day...The pain gets to the 
point where it is hard to (sic) for me 
to walk and the pain does not end.  My 
struggle with this pain is a daily 
problem which really hampers my ability 
to work and provide for my family.  
This disease has cost me one job and I 
pray daily that I don't lose another 
one."

In January 2007, the Veteran underwent a VA examination.  
During this examination, the Veteran explained that he had a 
history of Raynaud's Syndrome and that the symptoms 
associated with this condition had undergone a recent 
increase in severity.  As reported by the Veteran, he 
experienced year-round pain in both hands and feet that 
became worse in the winter months.  He further reported that 
he experienced pain in his hands and feet while at work 
because the temperature was kept cold.  As a result of the 
cold, the Veteran stated that his hands and feet developed a 
stinging sensation and turned a whitish color.  The diagnoses 
included Raynaud's Syndrome of the upper and lower 
extremities.

The Veteran submitted a letter dated in August 2007, from P. 
N., MD., a board certified rheumatologist.  In this letter, 
Dr. N. diagnosed the Veteran's condition as primary Reynaud's 
Phenomenon, which was aggravated by exposure to cold on a 
year-round basis.  Dr. N. further opined that the Veteran 
experienced his symptoms on a daily basis because he worked 
in an air-conditioned computer room.  Dr. N. noted that he 
advised the Veteran to use vasodilators for this disorder and 
to wear "isotonic gloves and socks."

In October 2007, at a VA examination, the Veteran reported 
that his symptoms were mainly in his fingers and feet.  These 
symptoms consisted of pain and sensitivity to cold, which 
were present year-round, but worsened during winter.  He 
further reported that while at work, he experienced pain and 
numbness in his hands and feet because the air conditioning 
temperature was set very cold.  During the attacks, the 
Veteran stated that his hands and feet turn white and within 
a few months, turn red and become very painful.  As a result 
of these symptoms, the Veteran claimed to have difficulty 
typing and the skin on his feet would dry out, but denied any 
fungal infections, ulcers, or skin breakdowns of his feet.  
The Veteran further denied any symptoms on any other exposed 
area.

Physical examination revealed no ulcers or skin breakdowns; 
good peripheral pulses in the upper and lower extremities, 
bilaterally; warm temperatures in the Veteran's hands and 
feet; no color changes; no atrophic changes; and no pedal 
edema in the lower extremities.  The examiner diagnosed the 
Veteran's condition as Raynaud's Syndrome of the upper and 
lower extremities "with symptoms present year round with 
pain, numbness, and his symptoms also affected his work as 
his symptoms are exacerbated in cold weather."

After a longitudinal review of the evidence of record, the 
Board concludes that a rating of 40 percent, but not more, is 
warranted for the Veteran's service-connected Raynaud's 
Syndrome.

The Veteran has stated that he experiences daily attacks 
consisting of symptoms such as pain, sensitivity to cold, 
numbness, and color changes of his hands and feet.  See 38 
C.F.R. § 4.104, Diagnostic Code 7117, Note.  The Board finds 
that these statements are competent evidence of daily 
characteristic attacks of Raynaud's Syndrome because such 
symptoms are capable of lay observation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Accordingly, the Board finds that the evidence of record 
presents a disability picture which more nearly approximates 
characteristic attacks occurring at least daily so as to 
warrant a 40 percent rating over the entire course of the 
appeal herein.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7117; Hart, 21 Vet. App. at 509.  

However, as the objective medical evidence of record does not 
show that the Veteran experienced two or more digital ulcers 
or autoamputations in addition to daily characteristic 
attacks of Raynaud's Syndrome, an evaluation is excess of 40 
percent is not warranted at any point during the pendency of 
the appeal herein.  38 C.F.R. § 4.104, Diagnostic Code 7117; 
Hart, 21 Vet. App. at 509.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability with the 
established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 40 
percent rating for Raynaud's Syndrome inadequate.  The 
Veteran's Raynaud's Syndrome is evaluated as an arteries and 
veins disability pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7117, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As noted above, 
the evidence of record demonstrated that the Veteran 
experienced characteristic attacks of Raynaud's Syndrome on 
at least a daily basis, symptoms of which included pain, 
numbness, hand and feet color changes, and sensitivity to 
cold, but did not include two or more digital ulcers or 
autoamputations.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's experiences are congruent with the 
disability picture represented by a 40 percent disability 
rating for Raynaud's Syndrome.  The criteria for a 40 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7117; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the Veteran is not 
entitled to referral for an extraschedular rating.  38 C.F.R. 
§ 3.321(b); Thun, 22 Vet. App. at 115.


ORDER

An evaluation of 40 percent, but no more, for Raynaud's 
Syndrome is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


